UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7837



CARSON W. MUNGO,

                                              Plaintiff - Appellant,

          versus

GEORGE JOHNSON; LISA PALOMBO; BRENDA CONRAD;
JOHN SIMPSON; TOM KOWAISKI; PAMELA RICE;
STEPHEN J. HUSK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-767)

Submitted:   April 17, 1997                 Decided:   April 29, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judges.

Affirmed by unpublished per curiam opinion.


Carson W. Mungo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his Fed. R. Civ. P. 60(b) motion, in which he challenges the dis-

trict court's construction of his civil complaint pursuant to 28

U.S.C. § 2241 (1994), and subsequent dismissal for failure to

exhaust administrative remedies. We have reviewed the record and
the district court's order and find no reversible error.

     Appellant's underlying complaint challenges the validity of an

allegedly unconstitutional conviction and/or sentence, despite the

fact that he does not seek release from incarceration. Because
Appellant did not made any showing that his conviction has been

successfully challenged or overturned, his complaint was subject to

dismissal pursuant to Heck v. Humphrey, ___ U.S. ___, 62 U.S.L.W.
4594, 4597 (U.S. June 24, 1994) (No. 93-6188). Accordingly, we find

that the district court's denial of Appellant's Rule 60(b) motion

was not an abuse of discretion. See United States v. Williams, 674
F.2d 310, 312 (4th Cir. 1982). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the Court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2